George M. Fanelli, J.
Plaintiff moves for an order permitting Mm to amend his complaint by adding additional parties as defendants and for leave to serve a supplemental summons and amended complaint.
In tMs action for slander plaintiff contends that, at a meeting of the Town Board of the Town of Cortland, defendant made certain false and defamatory statements concerning plaintiff’s character as an attorney. In his answer defendant disputes plaintiff’s version of what was said by him at the meeting and affirmatively sets forth what he purportedly did say concerning plaintiff, all of which, if true, would not be slanderous according to defendant. Now, plaintiff, by tMs motion, seeks to add as party defendants a newspaper reporter and the owners and publishers of the newspaper wherein the alleged defamatory remarks were later published upon the theory that if it be true, as defendant contends, that he did not say what the proposed defendants did in fact publish in the newspaper, then the proposed defendants should respond in damages because of such false publication.
The court is of the opinion that in the absence of any factual showing of prejudice on the part of defendant, the motion should be and the same is hereby granted. Motions of this kind are granted with liberality to the end that a party may have the opportumty to raise and have determined all questions affecting the subject matter of the litigation and to put Ms pleadings in the shape he thinks it should be (Stroock & Co. v. Joseph Lichtenthal, Inc., 225 App. Div. 732; Milliken v. McGarrah, 164 App. Div. 110; Harriss v. Tams, 258 N. Y. 229). The merits and legal sufficiency of the proposed amended complaint should be left to the subsequent course of the action (Whitestone Realty Corp. v. Malba Properties, 4 A D 2d 688, and cases cited therein; Anderson v. New York Central R. R. Co., 284 App. Div. 64).
The supplemental summons and amended complaint is to be served witMn 10 days after the service of a copy of the order to be entered hereon.
Settle order on notice.